Case 2:19-cv-13744-JCZ-KWR Document1 Filed 11/21/19 Page 1 of 11

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

APEX BANK CIVIL ACTION NO.
Plaintiff
DIVISION: SECTION:
VERSUS
JUDGE
PHYLLIS SEA, a/k/a T.WILL, its engines,
tackle, furniture, equipment, and all other MAGISTRATE
necessaries thereunto appertaining and
belonging, In Rem,
Defendant ADMIRALTY

Pursuant to Rule 9(h) of the Federal
Rules of Civil Procedure

 

 

VERIFIED COMPLAINT
The Plaintiff, Apex Bank (“Apex”), submits the following Verified Complaint.
JURISDICTION AND VENUE
1.
This is an admiralty claim within the meaning of Rule 9(h) of the Federal Rules of Civil

Procedure. Apex brings this action pursuant to 28 U.S.C. §1333 and 46 U.S.C. §31325.

 

2.

The claim asserted against the vessel, Phyllis Sea a/k/a T. Will, is within the jurisdiction
and venue of this Court because the vessel is or will during the pendency of this action be present
in the Eastern District of Louisiana and subject to arrest within the District to enforce Plaintiff's
maritime lien in accordance with the provisions of 46 U.S.C. §31325 and §31326 and Rule C of
the Supplemental Rules of Certain Admiralty and Maritime Claims of the Federal Rules of Civil

Procedure.

 
Case 2:19-cv-13744-JCZ-KWR Document1 Filed 11/21/19 Page 2 of 11

PARTIES
3.

Plaintiff, Apex, is a Tennessee state bank with its principal place of business in Knoxville,
Tennessee, and is the successor to the Federal Deposit Insurance Corporation (“FDIC”) as
Receiver for First NBC Bank, the mortgagee and lender identified in the Promissory Notes and
Mortgage (as defined below) being foreclosed upon in this action, and in other instruments
referenced below.

4,

The vessel, Phyllis Sea a/k/a T.Will, an in rem defendant, is a 1978 fiberglass AMF
Hatteras Yacht, bearing Official Number 594805, Louisiana Registration Number LA7538FW,
with a gross tonnage of 28 tons, net tonnage of 28 tons, approximate dimensions of L=46.1 feet,
B=14.8 feet; D=6.3 feet, including its engines, tackle, apparel, furniture, equipment, and all other
necessaries thereunto appearing and belonging (the “Phyllis Sea”), which is currently located in
the District at or around 54519 Hwy 433 Old Spanish Trail Rd., Slidell, LA., St. Tammany Parish,

Louisiana.

FACTUAL ALLEGATIONS
ARREST OF VESSEL

5.
The vessel, Phyllis Sea, is presently owned by Gary C. Landrieu (“Mr. Landrieu’), a person
of the full age of majority and a resident and domiciliary of the Parish of Orleans, State of
Louisiana, and said vessel is now afloat in St. Tammany Parish, State of Louisiana, within the

Eastern District of Louisiana and the jurisdiction of this Honorable Court.

Page 2 of 12

 
Case 2:19-cv-13744-JCZ-KWR Document1 Filed 11/21/19 Page 3 of 11

6.

Mr. Landrieu and his entities, Rigolet’s Marina, Inc. d/b/a Pelican Pont Yacht Club (“Rigolets
Marina”), and Landrieu “Pelican Pointe” Construction, Inc. (“Landrieu Construction”), are justly,
truly, and legally obligated and indebted unto Apex, in solido, in the following amounts:

a) The principal sum of Nine Hundred Fifty Two Thousand Nine Hundred

Thirty Six and 73/100 ($952,936.73) Dollars, plus accrued interest thereon through

November 4, 2019, in the amount of Seventy Thousand Seven Hundred Eighty Eight and

32/100 ($70,788.32) Dollars, plus interest continuing to accrue on the unpaid principal

balance commencing November 5, 2019, at a per diem of $158.82, until paid, plus late

charges of Eleven Thousand Eight Hundred Twenty Five and 94/100 ($11,825.94) Dollars,

plus other fees of Seventy Six Thousand Four Hundred Thirty One and 64/100

($76,431.64) Dollars;

b) The principal sum of Five Hundred Nine Thousand Eight Hundred Sixty

Five and 31/100 ($509,865.31) Dollars, plus accrued interest thereon through November

4, 2019, in the amount of One Hundred Sixty Two Thousand Nine Hundred Thirty Nine

and 16/100 ($162,939.16) Dollars, plus interest continuing to accrue on the unpaid

principal balance commencing November 5, 2019, at a per diem of $254.93, until paid,
plus late charges of Two Hundred Fifty and No/100 ($250.00) Dollars; and

c) The principal sum of Three Hundred Eighty Eight Thousand Two Hundred
Eighty Six and 30/100 ($388,286.30) Dollars, plus accrued Interest thereon through
November 4, 2019, in the amount of Forty Four Thousand Five Hundred Twenty Six and

14/100 ($44,526.14) Dollars, plus interest continuing to accrue on the unpaid principal

Page 3 of 12
Case 2:19-cv-13744-JCZ-KWR Document1 Filed 11/21/19 Page 4 of 11

balance commencing November 5, 2019, at a per diem of $64.71, until paid, plus late
charges of One Thousand Seven Hundred Ninety Four and 76/100 ($1,794.76) Dollars;

d) Plus, reasonable attorneys’ fees, plus all collection costs, whether owing
now or to become due and owing, plus all costs of this proceeding;

The balances stated above are the totals after the application of the following
credits: (i) $283,333.34 applied to the principal balance of loan no. 92576600 in connection
with the foreclosure of the leasehold interest; (ii) $8,394.98 applied to the principal balance
of loan no. 9257660 in connection with the movables sold at sheriffs auction; (iii)
$23,904.38 applied to the principal balance of loan no. 92548200, and (iv) $9,492.32
applied to recover costs of sheriff's sale.

7.

The foregoing indebtedness is evidenced by the following:

a) U.S. Small Business Administration Note, dated March 31, 2010, executed
by Rigolet’s Marina in the sum of ONE MILLION THREE HUNDRED THOUSAND
AND NO/100 ($1,300,000.00) DOLLARS, payable to the order of First NBC Bank, due
and payable with interest, and modified pursuant to the terms of those certain Note
Modification Agreements dated June 29, 2011, October 7, 2013, June 6, 2014, September
25, 2014, and September 26, 2016, and endorsed by the Federal Deposit Insurance
Corporation to Apex by Allonge dated November 6, 2017, all as more fully described
therein (hereafter referred to as “Note 1”). True and correct copies of Note 1, the Note
Modification Agreements, and the Allonge are attached collectively as Exhibit J.

) U.S. Small Business Administration Note, dated December 8, 2011,
executed by Rigolet’s Marina in the sum of FOUR HUNDRED TEN THOUSAND AND
NO/100 ($410,000.00) Dollars, due and payable with interest, and modified pursuant to

Page 4 of 12
Case 2:19-cv-13744-JCZ-KWR Document1 Filed 11/21/19 Page 5of11

the terms of those certain Note Modification Agreements dated March 27, 2013, October
7, 2013, June 6, 2014, September 25, 2014, and September 26, 2016, and endorsed by the
Federal Deposit Insurance Corporation to Apex by Allonge dated November 6, 2017, all
as is more fully described therein (hereafter referred to as “Note 2”). True and correct
copies of Note 2, the Note Modification Agreements, and the Allonge are attached
collectively as Exhibit 2.

d) Promissory Note, dated September 29, 2014, executed by Rigolet’s Marina
in the sum of TWO HUNDRED THOUSAND AND NO/100 ($200,000.00) Dollars, due
and payable with interest, and modified pursuant to the terms of those certain Change in
Terms Agreements dated April 29, 2015, October 21, 2015, March 14, 2016, August 31,
2016, and December 15, 2016, and endorsed by the Federal Deposit Insurance Corporation
to Apex by Allonge dated November 6, 2017, all as is more fully described therein
(hereafter referred to as “Note 3”). True and correct copies of Note 3, the Change in Terms
Agreements, and the Allonge are attached collectively as Exhibit 3.

8.
The indebtedness of Rigolet’s Marina to Apex, as evidenced by Note 1, Note 2, and Note
3, (hereafter collectively “the Notes’) is guaranteed, in solido, pursuant to the terms of those certain
Commercial Guaranties separately executed by Mr. Landrieu on March 11, 2011 and August 31,
2016 (hereafter collectively referred to as “the Guaranties”). True and correct copies of the

Guaranties are attached collectively as Exhibit 4.

Page 5 of 12
Case 2:19-cv-13744-JCZ-KWR Document1 Filed 11/21/19 Page 6 of 11

9.
The indebtedness of Mr. Landrieu is secured by, inter alia, the following three Preferred
Ship Mortgages on the vessel, Phyllis Sea, each of which grant to Apex a first preferred maritime
mortgage and lien on the whole of the vessel, Phyllis Sea:
a) Preferred Ship Mortgage, dated March 31, 2010, on 100% of the Phyllis Sea, Official
No. 594805, executed by Gary C. Landrieu in favor of First NBC Bank (“Mortgage
1”)
b) Preferred Ship Mortgage, dated December 8, 2011, on 100% of the Phyllis Sea, Official
No. 594805, executed by Gary C. Landrieu in favor of First NBC Bank (“Mortgage
2”);
c) Preferred Ship Mortgage, dated July 17, 2012, on 100% of the Phyllis Sea, Official No.
594805, executed by Gary C. Landrieu in favor of First NBC Bank (“Mortgage 3”);
(collectively referred to herein as the “Mortgages”). A true and correct copy of the Mortgages are
attached collectively as Exhibit 5.
10.
The Mortgages were duly recorded with the United States Coast Guard at the National
Vessel Documentation Center as follows:
a) Mortgage 1 was recorded on April 13, 2010, at 10:49 am, at Batch No. 739331, Doc.
ID No. 111849065;
b) Mortgage 2 was recorded on December 21, 2011, at 11:55 am, at Batch No. 840741,
Doc. ID No. 14511708;
c) Mortgage 3 was recorded on July 17, 2012, at 12:45 pm, at Batch No. 878851, Doc. ID

No. 15453243;

Page 6 of 12
Case 2:19-cv-13744-JCZ-KWR Document1 Filed 11/21/19 Page 7 of 11

The records of the United States Coast Guard, National Vessel Documentation Center show the
name of the vessel, the names of the parties to the mortgage, the time and date of the reception of
the mortgage, the interest in the vessel mortgaged, the amount and date of maturity of the mortgage
in accordance with 46 U.S.C. §31301, et seg. A true and correct copy of the abstract of title and
Certificate of Documentation of the Phyllis Sea is attached hereto as Exhibit 6, and incorporated
herein by reference.
11.
The FDIC and Apex executed that certain Assignment of Notes, Security Agreements, and
Loan Documents (“Assignment”) effective as of October 18, 2017, which is recorded in the mortgage
records of Orleans Parish at Instrument Number 1275480. In this Assignment, the FDIC assigned to
Apex all of the FDIC’s right, title, and interest in and to, infer alia, the Notes, Mortgages, and
Guaranties. A certified true copy of this Assignment is attached as Exhibit 7.
12.
At all material times, the Phyllis Sea was and is a vessel of the United States, duly
documented under the laws of the United States.
13,
By virtue of the Mortgage and pursuant to the provisions of 46 U.S.C. §31321, ef seq.,
Apex has a lien upon the Defendant vessel, Phyllis Sea.
14.
After amicable demand, all makers, in solido endorsers and guarantors, including Mr.
Landrieu, have failed to pay the all sums presently due and owing under the terms of the Notes

and the Guaranties, and have otherwise defaulted in the performance of their obligations to Apex.

Page 7 of 12
Case 2:19-cv-13744-JCZ-KWR Document1 Filed 11/21/19 Page 8 of 11

15.

As a result of the above described default, Apex is entitled to enforce its lien on the
Defendant vessel, Phyllis Sea, by foreclosure of the Mortgages and the sale of the vessel in
satisfaction of the indebtedness and Apex’s lien.

16.

The indebtedness described hereinabove is or may also be secured by other security and/or
collateral documents executed by, inter alia, Rigolet’s Marina, Landrieu Construction, Mr.
Landrieu, or others in favor of Apex or First NBC Bank, its successors and assigns. Therefore,
Apex specifically reserves all of its rights against: (i) Rigolet’s Marina, Landrieu Construction,
and Mr. Landrieu for any indebtedness not being sued upon herein and all makers, co-makers,
endorsers, guarantors, and solidary obligors of the indebtedness not being sued upon herein and
against any persons, firms or corporations who may be liable in whole or in part for the
indebtedness, and (ii) all makers, co-makers, endorsers, guarantors and solidary obligors of the
indebtedness being sued upon herein and against any person, firms or corporations who may be
liable in whole or in part for the indebtedness.

17.

Apex further specifically reserves its rights: (i) to foreclose upon and otherwise enforce its
rights in any and all other collateral securing all or part of the indebtedness being sued upon herein,
and (ii) to foreclose upon and otherwise enforce its rights in any or all other collateral securing all

or part of the indebtedness not being sued upon herein.

Page 8 of 12
Sea:

Case 2:19-cv-13744-JCZ-KWR Document1 Filed 11/21/19 Page 9 of 11

WHEREFORE, Plaintiff, Apex Bank, demands judgment against Defendant vessel, Phyllis

A. That process of arrest in due form of law according to the practices of this Court in
causes of Admiralty and Maritime jurisdiction issue against the Phyllis Sea,
together with any and all present and future engines, tackle, apparel, furniture,
equipment, and all other necessaries thereunto appertaining and belonging thereto;

B. That all persons claiming a lien, interest, or right of possession in the Phyllis Sea
be cited to appear and answer under oath all matters in this Complaint, and barred
and foreclosed of all right, title, claim, lien, or interest in and to the Phyllis Sea
except the right to redeem the same before sale, as provided by law;

C, That the Mortgage be declared valid, subsisting, and a first preferred lien upon the
Phyllis Sea, together with any and all present and future engines, tackle, apparel,
furniture, equipment, and all other necessaries thereunto appertaining and
belonging thereto, prior and superior to the interest, liens, claims of any and all
other persons, firms, or entities whatsoever, except such persons, firms or entities
as may hold superior preferred liens on the said vessel;

D. That judgment be entered against the Vessel, Phyllis Sea, in rem, in favor of
Plaintiff in the principal amount of $1,851,088.34, together with accrued interest of
$278,253.62, as of November 4, 2019, with interest accruing thereafter at a variable
rates, plus accruing late charges and other fees, plus recovery of Plaintiff's
attorneys’ fees, plus court costs of the arrest and sale, collection and recovery costs,
forced-placed insurance premiums, and such other amounts as may become due and

owing;

Page 9 of 12
Case 2:19-cv-13744-JCZ-KWR Document1 Filed 11/21/19 Page 10 of 11

E. That judgment be entered for foreclosure of the Mortgage and for the seizure,
condemnation, arrest, and sale of the Phyllis Sea to satisfy the demand and claims
herein in accordance with law;

F. That judgment be rendered reserving unto Plaintiff all of its rights: (i) against
Defendant for any indebtedness not being sued upon herein, and any and all makers,
co-makers, endorsers, guarantors, and solidary obligors of the indebtedness not
being sued upon herein and against any persons, firms or corporations who may be
liable in whole or in part for the indebtedness; (ii) against all makers, co-makers,
endorsers, guarantors and solidary obligors of the indebtedness being sued upon
herein and against any person, firms or corporations who may be liable in whole or
in part for the indebtedness; (iii) to foreclose upon and otherwise enforce its rights
in any and all other collateral securing all or part of the indebtedness being sued
upon herein; and (iv) to foreclose upon and otherwise enforce its rights in any or
all other collateral securing all or part of the indebtedness not being sued upon

herein;

Page 10 of 12
Case 2:19-cv-13744-JCZ-KWR Document1 Filed 11/21/19 Page 11 of 11

G. That this Court grant to Plaintiff such other and further relief as it deems

Just and proper.

Respectfully submitted:

  
  

 

avid\F. W uespack (LA Bar No. PH2D(T.A.)
J. Patridk Gaffney (LA Bar No. 1893)

P. Scullin (LA Bar No. 30717)

1100 Poydras Street, Suite 3100

New Orleans, LA 70163

Telephone: (504) 585-3800

Telecopier: (504) 585-3801
scullin@carverdarden.com

Counsel for Plaintiff, Apex Bank

Page 11 of 12
